DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This office action is in response to the application filed on 12/15/2021.
Claims 1-8 are pending and have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-214788, filed on 12/24/2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Claims 1 and 8 are directed to a system and method. Thus on their face they fall within the four statutory categories of patentable subject matter. 
Step 2A prong 1: The claims provide a manner of rewarding a user engaged in messaging with another user based on supplying advertisements to the second user in accordance with a message when the second user takes an action related to the advertisement. Thus, when considered individually and as an ordered combination, the claims embody certain methods of organizing human activity. Specifically, such activity is in the form of commercial interactions (in the form of advertising, marketing or sales activities or behaviors). 
Claims 1 and 8 essentially recite the same limitations. Claim 1 will be used as representative. Each claims additional elements will be addressed individually. The following limitations, when considered individually and as an ordered combination, are merely descriptive of abstract concepts:
transmit an advertisement to a second user based on transmission of a message from a first user to the second user; giving a reward to the first user based on recognition that the second user takes an action corresponding to a successful result of the transmitted advertisement after the second user selects the advertisement
The following dependent claim limitations, when considered individually and as an ordered combination, are merely further descriptive of abstract concepts:
wherein the transmitted advertisement corresponds to an attribute of the second user (claim 2); wherein the transmitted advertisement is related to the transmitted message (claim 3); wherein the first user displays the transmitted message, and transmit the advertisement to the first user based on selection of one of the at least one displayed message from the first user (claim 4); transmit the advertisement to which identification information for identifying the first user as a user to which the reward is given is attached, the identification information attached to the advertisement is transmitted from the second user and stored in response to the selection of the transmitted advertisement, the selection is done by the second user, and acquire the stored identification information in response to the action taken by the second user, and identifies the user to which the reward is given based on the acquired identification information (claim 5); wherein the message is transmitted from the first user to the second user by using a message system that enables transmission and reception of messages among a plurality of users, and process of giving the reward to the first user and process of giving a reward to a party managing the message system (claim 6);  wherein the second user displays the transmitted message, and  the advertisement is  to be displayed to the second user (claim 7);
Step 2A prong 2: This judicial exception is not integrated into a practical application. The claims include the following additional elements: memory having computer code stored thereon, at least one processor configured to read the program code from the memory and perform the operations of the computer code, at least one computer, first and second terminal devices with display screens, and message system enabling transmission and reception of messages among a plurality of terminal devices. 
The memory, at least one processor, computer (spec page 9 – system configuration describes generic computing device) and devices with display screens (see specification page 9 – user terminals include generic computing devices such as smartphone, mobile phone, tablet, pdas) are recited at a high level of generality such that they amount to using generic computing components as a tool to implement the abstract idea. Further, the computing devices are used such that they merely “apply” the abstract idea using generic computing devices. (See MPEP 2106.04(d) and subsequently MPEP 2106.05(f)).
Further the messaging system merely provides a general link to a particular field of use or technological environment in which to implement the abstract idea (i.e. providing advertisements within a messaging service) (See MPEP 2106.04(d) and subsequently 2106.05(h)) 
Accordingly, when considered both individually and as an ordered combination, the additional elements do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Similarly as above with regard to practical application, the additional elements when considered both individually and as an ordered combination, do not provide an inventive concept as they merely provide generic computing components used as a tool to implement the abstract idea and provide a general link to a particular technological environment or field of use (i.e. in a messaging service). 
As a result the claims are not patent eligible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans (US 2012/0284093)

As per claims 1 and 8:

	
Evans teaches An information communication system comprising: at least one memory having computer program code stored thereon; and at least one processor configured to read the computer program code from the at least one memory and operate as instructed by the computer program code, the computer program code comprising (see at least paragraphs [0059], [0063], [0194]) : transmission code configured to cause at least one of the at least one processor to transmit an advertisement to a second terminal device used by a second user based on transmission of a message from a first terminal device used by a first user to the second terminal device;  (Fig 6-11; paragraph [0007] According to various embodiments of the present invention, improved techniques for targeting advertisements are provided, which take into account the content of electronic communications delivered via text messaging and/or other forms of communications such as instant messaging, posts to social networking websites, blogs, and/or the like. The system of the present invention automatically selects advertisements based on message content, and the selected advertisements may then be presented concurrently with messages, and/or embedded in or included in messages, for presentation to the recipient and/or sender of the message. In other embodiments, the selected advertisements may be retrieved and/or received separately from messages, and may be presented to the message recipient and/or sender separately from or together with the message itself. Advertisements may include any suitable elements, such as for example and without limitation: banner advertisements, text, graphics, icons, photographs, interactive elements, web links, animations, videos, and/or any combination thereof. A selected advertisement may be transmitted and/or presented via the same communications mode as the message itself, or via a different communications mode. In at least one embodiment, the content of a displayed advertisement can change dynamically in response to changes in the subject of a text conversation. [0096] Referring now to FIG. 7, there is shown a screen shot 600, as it might appear on screen 103 of device 101, depicting an example of automatically inserting an advertisement in a text message, wherein the inserted advertisement 602B includes a hyperlink, according to one embodiment of the present invention. Again, it is determined that the parties involved in the communication are interested in going out for a meal, and are particularly interested in Mexican food. Here, message 601B has been modified, using the techniques of the present invention, to add an advertisement 602B in the form of a hyperlink. This hyperlink is appended to the original text of message 601B, subject to the normal limitations of text message length (such as 160 characters), if applicable.) and reward giving code configured to cause at least one of the at least one processor to execute processing of giving a reward to the first user based on recognition that the second user takes an action corresponding to a successful result of the transmitted advertisement after the second user selects the advertisement (paragraph [0015] In at least one embodiment, senders of such messages can be rewarded for allowing advertisements to be embedded and/or displayed in connection with their messages. For example, a sender may receive a credit, prize, or other reward, when a recipient is presented with a targeted advertisement that is displayed in connection with one of the sender's messages according to the techniques described herein. Alternatively, the reward can be conferred when the recipient takes some sort of action in connection with the targeted advertisement, for example by clicking on a link therein. [0045] In some embodiments, the sender of a message can be rewarded for allowing advertisements to be added to his or her messages in the manner described herein. Such rewards can be conferred each time a message is sent with an advertisement, or each time a recipient takes action in connection with a received advertisement (by clicking on a link, making a purchase, reading the advertisement, and/or otherwise interacting with the advertisement). Rewards can include points, money, coupons, store credit, and/or any other suitable reward. For example, senders may be paid on a pay-per-click basis; other compensation schemes can be used.)

Evans teaches the limitations of claim 1. As per claim 2:

Evans further teaches wherein the transmitted advertisement corresponds to an attribute of the second user (paragraph [0089], [0091] For example, if API 202 is made aware of email messages previously sent by sender 100A to recipient 100B on the topic of fine wines, it can select a wine-related advertisement to be inserted in a text message from sender 100A to recipient 100B, even if the current text message does not mention wine. As another example, API 202 may determine, based on previous behavior, that sender 100A and recipient 100B tend to go out to movies on Sunday nights, and can select a movie-related advertisement to be inserted in a text message from sender 100A to recipient 100B, even if the current text message does not mention movies. The advertisement can be targeted based on the current location of sender 100A and/or recipient 100B, for example to include a link to showtimes in the area.)

Evans teaches the limitations of claim 1. As per claim 3:


Evans further teaches wherein the transmitted advertisement is related to the transmitted message (Fig 6-11; paragraph [0096] Referring now to FIG. 7, there is shown a screen shot 600, as it might appear on screen 103 of device 101, depicting an example of automatically inserting an advertisement in a text message, wherein the inserted advertisement 602B includes a hyperlink, according to one embodiment of the present invention. Again, it is determined that the parties involved in the communication are interested in going out for a meal, and are particularly interested in Mexican food. Here, message 601B has been modified, using the techniques of the present invention, to add an advertisement 602B in the form of a hyperlink. This hyperlink is appended to the original text of message 601B, subject to the normal limitations of text message length (such as 160 characters), if applicable.)

Evans teaches the limitations of claim 1. As per claim 7:

Evans further teaches wherein the second terminal device displays the transmitted message on a second user screen displaying thereon at least one message transmitted and received between the first terminal device and the second terminal device, and the transmission code is configured to cause at least one of the at least one processor to cause the advertisement to be displayed on the second user screen (Fig. 6-11; paragraph [0045] In some embodiments, the sender of a message can be rewarded for allowing advertisements to be added to his or her messages in the manner described herein. Such rewards can be conferred each time a message is sent with an advertisement, or each time a recipient takes action in connection with a received advertisement (by clicking on a link, making a purchase, reading the advertisement, and/or otherwise interacting with the advertisement). Rewards can include points, money, coupons, store credit, and/or any other suitable reward. For example, senders may be paid on a pay-per-click basis; other compensation schemes can be used.)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2012/0284093) in view of Liu et al (US 2016/0301639)


Evans teaches the limitations of claim 1. As per claim 4:

Evans further teaches wherein the first terminal device displays the transmitted message on a first user screen displaying thereon at least one message transmitted and received between the first terminal device and the second terminal device, (Fig 6-11) 
Evans does not expressly teach providing an ad to the first user based on the first user selecting a message from their screen.
Liu teaches and the transmission code is configured to cause at least one of the at least one processor to transmit the advertisement to the first terminal device based on selection of one of the at least one displayed message from the first user screen by the first user  (Fig. 5A, 5C, 5G; paragraphs [0099]  As shown in FIG. 5A, during a chat session between a first user and one or more second users, instant messages are transmitted and displayed on the user interface 500. In some embodiments, the user interface 500 is a conversation interface which is shown on respective client devices associated with the first user and the one or more second users. [0101] FIG. 5C illustrates an exemplary embodiment of displaying the recommendations 508, which are provided based on the one or more keywords, on the conversation interface 500. In some embodiments, the server 108 may search the database (e.g., service information database 242, FIG. 2) to identify the search results based on at least one of the one or more keywords. The at least one of the one or more keywords is determined to be relevant, and the search results are use for generating the recommendations for displaying on the conversation interface 500. [0104] FIG. 5G illustrates an alternative exemplary embodiment for selecting the one or more keywords for generating recommendations. As shown in FIG. 5G, the user may select one or more keywords, e.g., “meat”, from the text messages displayed on the conversation interface 500 during the chat session to be used for generating recommendations. For example, after the user selects one or more keywords by long pressing (516) the one or more keywords on the screen, the client device 104 may send the selected keywords to server 108 for processing and generating recommendations based on the user's selections.)
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include allowing a user to select a message and then display content to the user as taught by Liu in order to provide useful recommendations to a user such as local restaurants (paragraphs [0099]-[0104]). Further, the technique of selecting a message and providing content is the use of a known technique used to improve similar devices/methods in the same way.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2012/0284093) in view of Chan et al (US 2003/0126015)

Evan teaches the limitations of claim 1. As per claim 5:

Evans teaches rewarding users for providing messages  that contain advertisements as evidenced above. Evans does not expressly teach the mechanism used to track the reward system.
Chan teaches wherein the transmission code is configured to cause at least one of the at least one processor to transmit the advertisement to which identification information for identifying the first user as a user to which the reward is given is attached, the identification information attached to the advertisement is transmitted from the second terminal device and stored in response to the selection of the transmitted advertisement, the selection is done by the second user, and the reward giving code is configured to cause at least one of the at least one processor to acquire the stored identification information in response to the action taken by the second user, and identifies the user to which the reward is given based on the acquired identification information  (paragraph [0038] he cardmember steps upon receipt of the advisement from the host (beginning at A of step 204) will be discussed below in Figure 3. The specialized URL containing the unique ID is passed to the cardmember who in turn passes it to one or more friends. In general, the host is suitably configured to track the specialized URL back to the cardmember throughout the referral process (step 206) by, for example, extracting the key or unique ID from the URL and building an accounting for the cardmember. The accounting is stored in a database in the host. [0039] More particularly, when a friend submits an application for a card using the principles of the invention, the host associates the friend's application to the cardmember using the unique ID embedded in the URL. The system queries whether the friend's application was approved (step 208), and if not, then the host notifies the friend that the application was declined (or pending for further information) and the cardmember will not receive a bonus credit (step 209). If the application was approved, the friend is notified (step 210). In one particular embodiment, the friend is notified via email of the outcome of the application decision process. [0040], [0041] In one particular embodiment, the cardmember may receive a bonus or partial bonus at any point in the process, such as, for example, a 1/3 bonus for sending the email on to a friend, a 1/3 bonus for the friend submitting an application and a 1/3 bonus upon approval of the friend's application.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include tracking referral’s using an identifier as taught by Chan in order to reward users for their referrals (paragraphs [0038]-[0041]). Further, the use of an identifier to track referrals is the use of a known technique used to improve similar devices/methods in the same way.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2012/0284093) in view of Harris (US 2020/0051129)

Evan teaches the limitations of claim 1. As per claim 6:

Evans further teaches wherein the message is transmitted from the first terminal device to the second terminal device by using a message system that enables transmission and reception of messages among a plurality of terminal devices (Fig 6-11; paragraph [0044] Generally, as described in more detail herein, the system and method of the present invention provide an advertising platform for adding advertisements into electronic communications such as for example and without limitation, short message service (SMS, or "text") messages, multimedia message service (MMS) messages, blog posts, and the like. For illustrative purposes, the invention is described herein in connection with text messages sent from one mobile device, such as a cell phone or smartphone, to another via a cellular telephone network; [0048] According to various embodiments, the present invention can be implemented on any electronic device configured to initiate and/or receive electronic communications. Such an electronic device may be, for example, a cellular telephone, smartphone, desktop computer, laptop computer, personal digital assistant (PDA), music player, handheld computer, tablet computer, kiosk, game system, television, or the like. Such a device may initiate and/or receive electronic communications in any of a number of modes, such as voice, text, email, instant message, chat, video chat, SMS, MMS, and the like. Communications may be implemented via any suitable communications network and according to any known communications protocol. Examples include the Internet, cellular telephone networks, EDGE, 3G, 4G, long term evolution (LTE), Session Initiation Protocol (SIP), Short Message Peer-to-Peer protocol (SMPP), SS7, WiFi, Bluetooth, Hypertext Transfer Protocol (HTTP), Secure Hypertext Transfer Protocol (SHTTP), Transmission Control Protocol/Internet Protocol (TCP/IP), and/or the like, and/or any combination thereof. Communications may be secured, if appropriate, using any known security techniques such as, for example, a Virtual Private Network (VPN). [0049] Although the invention is described herein in connection with an implementation involving text messages transmitted from one cell phone (or smartphone) to another, one skilled in the art will recognize that the techniques of the present invention can be implemented in other contexts, and indeed in any suitable device or service that enables electronic communication.) and the reward giving code is configured to cause at least one of the at least one processor to execute processing of giving the reward to the first user (paragraph [0015] In at least one embodiment, senders of such messages can be rewarded for allowing advertisements to be embedded and/or displayed in connection with their messages. For example, a sender may receive a credit, prize, or other reward, when a recipient is presented with a targeted advertisement that is displayed in connection with one of the sender's messages according to the techniques described herein. Alternatively, the reward can be conferred when the recipient takes some sort of action in connection with the targeted advertisement, for example by clicking on a link therein. [0045] In some embodiments, the sender of a message can be rewarded for allowing advertisements to be added to his or her messages in the manner described herein. Such rewards can be conferred each time a message is sent with an advertisement, or each time a recipient takes action in connection with a received advertisement (by clicking on a link, making a purchase, reading the advertisement, and/or otherwise interacting with the advertisement). Rewards can include points, money, coupons, store credit, and/or any other suitable reward. For example, senders may be paid on a pay-per-click basis; other compensation schemes can be used.)
Evans does not expressly teach compensating the host of the platform for advertising interactions.
Harris teaches and processing of giving a reward to a party managing the message system  (paragraph [0068] The UI component 804 may include a drop-down menu which permits the user to select an event which that results in the publisher being awarded a commission on a transaction that is completed as a result of an advertisement being presented on the publisher's platform. As illustrated, the event may be one of (i) a first click in a stream of clicks that results in a transaction being completed, (ii) a last click in the stream of clicks that results in the transaction being completed, and (iii) a click anywhere in the stream of clicks.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include rewarding a host of a platform for positive results regarding advertising allowed to be displayed on the platform as taught by Harris in order to incentivize publishing platforms to include content on behalf of advertisers (paragraph [0068]). Further, compensating host platforms for advertising content being displayed on said platform is the use of a known technique used to improve similar devices/methods in the same way.


Conclusion

The following prior art is considered relevant but not currently relied upon: 

Shah (US 2006/0129455) – at least paragraph [0055]
Wofford et al (US 2012/0166271) – at least paragraph [0081] 
Cohen (US 2009/0233585) – at least paragraph [0050]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930. The examiner can normally be reached Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688